Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7, 8, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liles (US PgPub 2008/0110093).
Regarding claim 1, Liles discloses a security revolving door assembly (see Title and Figures 1-2) comprising: a revolving door having a vertical rotary shaft extending upward from a base surface, a pair of opposing vertical lateral walls, each spaced a distance from the rotary shaft thereby defining an exterior opening and an interior opening, a plurality of door wings, each extending laterally from the rotary shaft the distance to the vertical walls and each of said plurality of doors being space equidistant from adjacent ones of the plurality of door wings (Figure 2, Elements 28a, 28b, 40, 42a, 42b and 42c); a sensor positioned proximate to a trap space defined by two adjacent door wings and one of said lateral walls, said sensor including means for detecting the presence and shape of objects in said trap space (Figure 2, Elements 60, 62, Figure 5, Element 76 and Paragraphs 0005-0006, 0023-0026 and 0028 where sensors are provided in the ceiling above trap spaces formed by adjacent door wings.  The sensors detect the presence and shapes of objects in the door system); a control unit electrically coupled to said sensor, said control unit including means for reading data from said sensor and determining the presence of a hazard (Figure 7, Element 80a and Paragraphs 0005 and 0034 where the control unit detects both intruders and objects in the door system); and action means electrically coupled to said control unit for triggering a response to the presence of a hazard (Paragraphs 0005 and 0034 where the door system includes alarming and door stopping means for alerting security and securing the premises).
Regarding claim 4, Liles discloses wherein said sensor includes two sensors, the first sensor positioned proximate to a trap space defined by first and second adjacent door wings and a first lateral wall, and said second sensor positioned proximate to a second trap space defined by third and fourth adjacent door wings and a second lateral wall (Figure 2, Elements 60, 62, Figure 5, Element 76 and Paragraphs 0005-0006, 0023-0026 and 0028 where sensors are provided in the ceiling above trap spaces formed by adjacent door wings.  The sensors detect the presence and shapes of objects in the door system).
Regarding claim 7, Liles discloses wherein said action means includes an alarm  (Paragraphs 0005 and 0034 where the door system includes alarming and door stopping means for alerting security and securing the premises).
Regarding claim 8, Liles discloses wherein the action means includes a lock that is engaged to prevent further rotation of the revolving door (Paragraphs 0005, 0007, 0030 and 0035 where the door position is locked).
Regarding claim 9, Liles discloses wherein the lock engages a drive unit attached to the vertical shaft which imparts rotary motion to the revolving door (Paragraphs 0005, 0007, 0030 and 0035 where the door position is locked.  The shaft is prevented from rotating).
Regarding claim 10, Liles discloses wherein said means for reading data from said sensor and determining the presence of a hazard includes a processing unit, memory and software which are programmed to recognize standard occupants in the revolving door assembly and trigger said action means when a non-standard occupant is detected (Figure 7, Element 80A and Paragraphs 0005 and 0034 where alarms and door locking are triggered when intruders and/or unauthorized objects are detected).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Liles and in view of Kumar et al. (hereafter Kumar)(US PgPub 2017/0234054).
Regarding claim 2, Liles does not specifically disclose wherein said sensor is a LIDAR sensor.  In the same field of endeavor, Kumar discloses a system and method for operating a door where LIDAR sensors are included to detect objects proximate to the door (Paragraph 0027).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the LIDAR sensors of Kumar to the door system of Liles, motivation being to provide an art recognized sensor equivalent to detect objects and/or intruders and where the modification involves only routine skill in the art and does not produce unexpected results.
Regarding claim 3, Liles discloses wherein said sensor is located inside a canopy above said revolving door and directed downwardly at said trap space (Figure 2, Elements 60, 62, Figure 5, Element 76 and Paragraphs 0005-0006, 0023-0026 and 0028 where sensors are provided in the ceiling above trap spaces formed by adjacent door wings.  The sensors detect the presence and shapes of objects in the door system).
Regarding claim 5, Liles does not specifically disclose wherein said sensors are LIDAR sensors.  In the same field of endeavor, Kumar discloses a system and method for operating a door where LIDAR sensors are included to detect objects proximate to the door (Paragraph 0027).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the LIDAR sensors of Kumar to the door system of Liles, motivation being to provide an art recognized sensor equivalent to detect objects and/or intruders and where the modification involves only routine skill in the art and does not produce unexpected results.
Regarding claim 6, Liles discloses wherein said sensors are located inside a canopy above said revolving door and directed downwardly at said trap space (Figure 2, Elements 60, 62, Figure 5, Element 76 and Paragraphs 0005-0006, 0023-0026 and 0028 where sensors are provided in the ceiling above trap spaces formed by adjacent door wings.  The sensors detect the presence and shapes of objects in the door system).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687